Exhibit 10.45

AMENDMENT NO. 2

TO THE FIRST AMENDED AND RESTATED SHAREHOLDERS’

AGREEMENT

This is Amendment No. 2 (the “Amendment”) to the First Amended and Restated
Shareholders’ Agreement dated as of September 26, 2003 and amended as of
July 30, 2004 (the “Agreement”) by and among (i) AMIS Holdings, Inc., a Delaware
Corporation, (ii) FP-McCartney, L.L.C., (iii) Citigroup Venture Capital Equity
Partners, L.P., CVC/SSB Employee Fund, L.P., CVC Executive Fund LLC, (iv) Nippon
Mining Holdings, Inc. (formerly known as Japan Energy Electronic Materials, Inc.
and Japan Energy Corporation), and (v) Merchant Capital, Inc. This Amendment is
effective at the 2006 Annual Meeting of Stockholders of AMIS Holdings, Inc.

WHEREAS, the Board of Directors of AMIS Holdings, Inc. wishes to the change the
number of Directors from nine to eight;

WHEREAS, Nippon Mining Holdings, Inc. wishes to relinquish its right under the
Agreement to designate a Director; and

WHEREAS, the parties to the Agreement agree to both actions;

NOW, THEREFORE, the parties hereto desire to amend the Agreement as provided
herein.

1. Effective as of the date of this Amendment, Section 2.01(a) of the Agreement
is hereby deleted in its entirety and replaced with the following:

 

  (a)

The Board shall consist of not less than eight nor more than nine directors,
with the decision as to whether number of directors that comprise the entire
Board shall be set at eight or at nine at any given time to be made by the Board
acting in accordance with the provisions of Section 2.04. Of the directors
comprising the Board, three directors will be designated by FP (one of whom
shall be an independent director designated by FP), three directors will be
designated by the CVC Entities (one of whom shall be an independent director
designated by the CVC Entities), one director will be the chief executive
officer of the Company for so long as he or she is employed by the Company and
one independent director will be designated by the Chief Executive Officer and
the Institutional Shareholders, provided that such independent director
collectively designated by the Chief Executive Officer and the Institutional
Shareholders, (i) shall not be either an “Affiliate” or an “Associate” (as such
terms are used within the meaning of Rule 12b-2 under the Exchange Act) of the
Institutional Shareholders or Japan Energy and (ii) shall be an “independent
director” as such term is defined by the rules of the securities exchange or
quotation system on which the Common Stock is traded). If Board sets the number
of directors that comprise the entire

 

1



--------------------------------------------------------------------------------

 

Board at nine directors, then the additional director shall be designated by a
majority vote of the Board acting in accordance with Section 2.04 and shall be
an independent director. If the number of directors that comprise the entire
Board is increased in accordance with Section 2.04 to a total of more than nine
directors, the number of directors added to the Board (the “Additional
Directors”) must be a multiple of two, and for every two Additional Directors,
FP shall be permitted to designate one such Additional Director and the CVC
Entities shall be permitted to designate one such Additional Director.

2. Effective as of the date of this Amendment, Section 2.01(c) of the Agreement
is hereby deleted in its entirety and replaced with the following:

 

  (c) The right of each Institutional Shareholder to designate three or more
members of the Board pursuant to this Article 2 shall be (i) reduced to the
right to designate only one member of the Board as such time as the Aggregate
Ownership of Common Shares by such Institutional Shareholder divided by the
Aggregate Ownership of Common Shares by all Shareholders is less than 10% and
(ii) terminate at such time as the Aggregate Ownership of Common Shares by such
Institutional Shareholder divided by the Aggregate Ownership of Common Shares by
all Shareholders is less than 5%. Should an Institutional Shareholder or the
Chief Executive Officer and the Institutional Shareholders together decline for
any period of time to designate one or more of the directors that they have a
right to designate in accordance with this Agreement, then the director(s) not
so designated by them during such period of time shall be designated by a
majority vote of the Board acting in accordance with Section 2.04 and shall be
an independent director. The obligations imposed on the Shareholders to give
effect to the rights to designate directors set forth in Section 2.01 shall
terminate as to any Person when such Person’s right to designate a director is
terminated.

3. Effective as of the date of this Amendment, Section 2.04(a) of the Agreement
is hereby deleted in its entirety and replaced with the following:

 

  (a) A quorum of the Board shall consist of a majority of the total number of
directors, which majority shall include a majority of the designees of FP and a
majority of the designees of the CVC Entities, provided that if an Institutional
Shareholder has not designated its independent director pursuant to
Section 2.01(a) such majority shall include at least one of the designees of
such Institutional Shareholder and, provided further that the Institutional
Shareholders together shall have the right at any time to increase the number of
directors necessary to constitute such quorum.

 

2



--------------------------------------------------------------------------------

4. Effective as of the date of this Amendment, the introductory paragraph of
Section 2.04(d) of the Agreement is hereby deleted in its entirety and replaced
with the following (with subsections (i) through (x) of Section 2.04(d)
remaining unchanged):

 

  (d) No action by the Company (including but not limited to any action by the
Board or any committee thereof) shall be taken after the date hereof with
respect to any of the following matters without the affirmative approval of the
Board, including the affirmative approval of the majority of the designees of
each of the Institutional Shareholders (provided that if an Institutional
Shareholder has not designated its independent director pursuant to
Section 2.01(a), the affirmative approval of at least one of the designees of
such Institutional Shareholder shall be required):

5. Capitalized terms used but not defined in this Amendment shall have the
meanings ascribed to them in the Agreement.

6. All references in the Agreement to “as of the date hereof”, “the date of this
Agreement” and other similar phrases shall be deemed to be as of September 26,
2003 and shall not be deemed to be as of the date of this Amendment.

7. Except as expressly amended herein, all other provisions of the Agreement
shall remain in full force and effect.

8. This Amendment shall be governed by, and construed in accordance with, the
laws of the State of Delaware, without regard to the conflicts of laws rules of
such state.

9. This Amendment may be executed in any number of counterparts, each of which
shall be deemed to be an original and all of which together shall be deemed to
be one and the same instrument.

[Signature Pages Follow]

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

AMIS HOLDINGS, INC. By:  

 

Name:   Christine King Title:   Chief Executive Officer

 

4



--------------------------------------------------------------------------------

FP-MCCARTNEY, L.L.C.

By:

 

 

Name:

 

Title:

 

 

5



--------------------------------------------------------------------------------

CITIGROUP VENTURE CAPITAL EQUITY
PARTNERS, L.P. By:   CVC Partners LLC, as general partner By:   Citigroup
Venture Capital GP Holdings, Ltd., as managing member By:  

 

Name:   Paul C. Schorr IV Title:   Managing Partner CVC/SSB EMPLOYEE FUND, L.P.
By:   CVC Partners LLC, as general partner By:   Citigroup Venture Capital GP
Holdings, Ltd., as managing member By:  

 

Name:   Paul C. Schorr IV Title:   Managing Partner CVC EXECUTIVE FUND LLC By:  
Citigroup Venture Capital GP Holdings, Ltd., as managing member By:  

 

Name:   Paul C. Schorr IV Title:   Managing Partner

 

6



--------------------------------------------------------------------------------

NIPPON MINING HOLDINGS, INC.

By:

 

 

Name:

 

Title:

 

 

7



--------------------------------------------------------------------------------

MERCHANT CAPITAL, INC. By:  

 

Name:   Title:  

 

8